      Case 4:19-cv-00090 Document 50 Filed on 07/26/19 in TXSD Page 1 of 3



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 SOUTHERN CALIFORNIA PUBLIC                    §
 POWER AUTHORITY, et al.,                      §
                                               §
        Plaintiffs,                            §
                                               §
 v.                                            §
                                               §       Civil Action No. 4:19-cv-00090
 ULTRA RESOURCES, INC.                         §
                                               §       Hon. Vanessa D. Gilmore
        Defendants/Counter-Claimant,           §
                                               §
 v.                                            §
                                               §
 SOUTHERN CALIFORNIA PUBLIC                    §
 POWER AUTHORITY, et al.,                      §
                                               §
        Counter-Defendants.                    §
                                               §
 VANGUARD NATURAL RESOURCES,                   §
 LLC, et al.,                                  §
                                               §
        Debtors,                               §
                                               §
 v.                                            §
                                               §
 ULTRA RESOURCES, INC.                         §
                                               §
        Claimant.                              §

            PINEDALE ENERGY, INC. AND STANDARD ENERGY CORP.’S
      RESPONSE TO ORIGINAL PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

       Counter-Defendants Pinedale Energy, Inc. (“Pinedale”) and Standard Energy Corp.

(“Standard”) file this Response (“Response”) to Original Plaintiffs’ Motion for Summary

Judgment [Dkt. No. 33] filed by Southern California Public Power Authority and Turlock

Irrigation District (“SCPPA/Turlock Motion”), and respectfully show the Court as follows:

       1.     Pinedale and Standard join and incorporate the facts and arguments from Ultra

Resources, Inc.’s Motion for Partial Summary Judgment [Dkt. No. 44] (“Ultra's Motion”), insofar

as Section II, entitled “‘Collateral Estoppel’ Does Not Oblige the Court to Endorse a Clearly



                                                   1
      Case 4:19-cv-00090 Document 50 Filed on 07/26/19 in TXSD Page 2 of 3



Erroneous Interpretation of the SAA,” (located within ¶¶ 50-93, on pgs. 20-40) into this Response

as though set forth in full.

        2.      Pinedale and Standard also incorporate the facts and arguments from Pinedale

Energy, Inc. and Standard Energy Corp.’s Motion for Partial Summary Judgment Pertaining to

the Interpretation of the Supplemental Accounting Agreement [Dkt. No. 38] into this Response as

though set forth in full.

        3.      Pinedale and Standard also incorporate the arguments from Ultra Resources, Inc.’s

Consolidated Response to Plaintiff/Counter-Defendants’ Motion for Summary Judgment [Dkt. No.

45] into this Response as though set forth in full.

         Dated: July 26, 2019.

                                               Respectfully submitted,

                                               MCGINNIS LOCHRIDGE LLP
                                               /s/ Christopher L. Halgren

                                               Christopher L. Halgren
                                               S.D. Tex. Bar No. 1062824
                                               State Bar No. 24069859

                                               Austin W. Brister
                                               S.D. Tex. Bar No. 3027146
                                               Texas Bar No. 24080804
                                               711 Louisiana St., Suite 1600
                                               Houston, Texas 77002
                                               Telephone: (713) 615-8500
                                               Facsimile: (713) 328-1823
                                               chalgren@mcginnislaw.com
                                               abrister@mcginnislaw.com

                                               ATTORNEYS FOR
                                               PINEDALE AND STANDARD




                                                      2
      Case 4:19-cv-00090 Document 50 Filed on 07/26/19 in TXSD Page 3 of 3



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this Friday, July 26, 2019, the foregoing was filed

with the Court and served via the Court’s CM/ECF system to all of the parties registered to receive

such notice.

                                          /s/ Christopher L. Halgren

                                         Christopher L. Halgren




                                                    3
